By the court.

It is objected in this case in behalf of the plaintiff, that the tax for the support of the poor was illegal ; because the amount of the tax was not fixed by the town, but left to the discretion of the selectmen. The statute of 1819, (cap. 76, sec. 9,) enacts, “ that the inhabitants of each “ town, &c. at any meeting, &c. may grant and vote such u sum or sums of money, as they shall judge necessary for il the maintenance of the poor.”
In the case of Stewart vs. Peaslee, (Rockingham, February Terms 1823,) the facts were, that a school district in a town *294i: voted to raise a sum of money sufficient In remove a “ school house ” from one place to another, and “To. raise “ money to purchase the land to set the school house upon ;” and an action was brought against the collector, who -soilcot* ed the tax. But, as the amount of the tax might be ascertained by a contract to purchase the land, and to remove the school house, the court thought the maxim, id cerium est quad cerium reddipotest, applied, and held the tax to be legal. Bftt in that instance, nothing Bias left to the discretion of the selectmen. It was voted to raise a sum sufficient for particular purposes ; and what sum would be sufficient was easily ascertained. -.¾. ■ , :-⅛.
But in the present ease, it was left to the discretion of the selectmen, to raise such sum for the support of the poor, as they might think necessary ; whereas, the authority given to the town is, to raise such sum, as the inhabitants of the town shall judge necessary.
If the selectmen had actually ascertained the sum necessary by contracting for the support of all the poor, perhaps the sum thus ascertained might be legally assessed under this vote. But this does not appear by the plea in this ca.se ; and we are of opinion, that the plea is bad.